FILED
                           NOT FOR PUBLICATION
                                                                             NOV 27 2017
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIJAH SIMS, Jr.,                                No.    15-35424

              Plaintiff-Appellant,               D.C. No. 3:11-cv-00916-MA

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Oregon
                    Malcolm F. Marsh, District Judge, Presiding

                          Submitted November 2, 2017**
                            San Francisco, California

Before: THOMAS, Chief Circuit Judge, and TROTT and SILVERMAN, Circuit
Judges.

      Elijah Sims, Jr. appeals the district court’s order affirming the Social

Security Administration’s denial of his applications for disability benefits. Sims

alleged disability due to chronic pain in his back and neck. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pursuant to 28 U.S.C. § 1291. We review the district court’s order de novo and

may reverse the agency’s denial of benefits only if the ALJ’s decision is not

supported by substantial evidence or contains legal error. Garrison v. Colvin, 759

F.3d 995, 1009-10 (9th Cir. 2014). We affirm.

      Sims argues that the ALJ implicitly rejected the opinion of his treating

orthopedic surgeon, Dr. Brett, by finding that Sims could perform medium work

with some additional limitations. However, the ALJ reasonably adopted the

treating specialist’s opinion and incorporated all of the limitations enumerated by

Dr. Brett into the residual functional capacity assessment.

      Sims also argues that the ALJ erred by adopting the opinion of Dr. Brett,

instead of the 2009 opinion of Dr. Denker and the opinions of Dr. Lee. The ALJ

provided specific and legitimate reasons supported by substantial evidence for

rejecting the opinions of treating providers Drs. Denker and Lee. Thomas v.

Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Dr. Denker’s 2009 opinion was

inconsistent with his 2005 treatment note, which indicated that Sims could return

to work with modifications to his work space, and his 2010 note that the imaging

reports showed little change over the years and did not support Sims’s complaints

of pain. Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (“A conflict

between treatment notes and a treating provider’s opinions may constitute an


                                          2
adequate reason to discredit the opinions of a treating physician or another treating

provider.”).

      The ALJ also gave specific and legitimate reasons supported by substantial

evidence for giving less weight to the opinions of Dr. Lee. Dr. Lee’s opinions

were inconsistent with his objective examination findings, the imaging reports, and

other treating and examining specialists’ opinions in the record. Id. The ALJ

found that Sims’s condition did not significantly change after Dr. Brett’s

assessment and that Dr. Brett’s assessment was consistent with subsequent

assessments by consulting and examining specialists. This finding is supported by

medical evidence in the record, including the imaging reports, treatment notes, and

the later consulting and examining specialists’ opinions. The ALJ weighed the

conflicting treating and examining opinions and gave specific and legitimate

reasons supported by substantial evidence for adopting Dr. Brett’s treating

specialist opinion, instead of Dr. Denker’s 2009 opinion and Dr. Lee’s opinions.

      Sims argues that the ALJ erred by rejecting his symptom testimony.

However, the ALJ identified the specific testimony that he found to be not credible

and provided at least one clear and convincing reason supported by substantial

evidence for rejecting Sims’s testimony as not credible. Brown-Hunter v. Colvin,

806 F.3d 487, 493 (9th Cir. 2015). Sims’s subjective symptoms were inconsistent


                                          3
with the imaging reports and physical examinations of several treating and

examining physicians. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155,

1161 (9th Cir. 2008) (“Contradiction with the medical record is a sufficient basis

for rejecting the claimant’s subjective testimony.”). As for the argument that the

ALJ didn’t consider Sims’s testimony about the side-effects of his medication, “the

ALJ took into account those limitations for which there was record support that did

not depend on [Sims’s] subjective complaints.” Bayliss v. Barnhart, 427 F.3d

1211, 1217 (9th Cir. 2005).

      Finally, the ALJ provided germane reasons for rejecting the testimony of

Patricia Sims. Her testimony was inconsistent with the objective medical evidence

and residual functional capacity assessments of the treating and examining

specialists. Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009) (an ALJ provides germane reasons for rejecting a spouse’s similar testimony

if the ALJ rejects the testimony for the same reasons that he rejected the claimant’s

testimony).

      AFFIRMED.




                                          4